DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogram (US 2010/0007239).

With regard to claims 1 & 3-7, Ogram, in Figures 1 & 2, discloses a system comprising: at least one ion collection device (balloon 10 and electrical apparatus 11 in Fig. 1 as taught in paragraph 0040 & 0041, or balloon 21 in Fig. 2 collects static electrical charge shown as negative static charges 23 in Fig. 2 and taught in paragraph 0057 which are ions. Also see paragraph 0084 which teaches electrical collection lead which is electrically coupled to the balloon) electrically connected to a support structure (balloon 10 or 21, it is noted that Applicant appears to claim the ion collection device and the support structure to be the balloon 100 of Applicant’s Fig. 1); a conductive tether (12) electrically connected to the support structure; a launch platform (13-16) configured to secure the support structure; and electrical isolators (17) configured to isolate the launch platform from electrical ground (7) (re claim 1), wherein launch platform comprises a winch (13) configured to manipulate the altitude of the support structure (paragraph 0044) (re claim 3), wherein the support structure comprises an aerial platform, the aerial platform comprising at least one of an aerostat, balloon kite, helikite, tower, pole, and building (the structure 10 is a balloon kite with wings 10A and tail 10B) (re claim 4), wherein the electrical isolator at least one of an electrical, mechanical, and optical isolation barrier (paragraph 0045) (re claim 5), wherein the electrical isolator comprises at least one of rope, cable, pipe, straps, extensions, liquids, gases, material, and metamaterial configure to prevent arcing or electrical leakage (isolator 17 would necessarily be a material which would prevent electrical leakage) (re claim 6), wherein the electrical isolator is provided by positioning the launch platform in an area configured to provide electrical isolation to an item in the area (this would necessarily be the case as the isolator 17 would provide isolation from a nearby object through the ground) (re claim 7).

With regard to claims 8 & 10-14, Ogram, in Figures 1 & 2, discloses a method comprising: collecting ionic energy from the atmosphere with ion collectors electrically connected to a support structure (balloon 10 and electrical apparatus 11 in Fig. 1 as taught in paragraph 0040 & 0041, or balloon 21 in Fig. 2 collects static electrical charge shown as negative static charges 23 in Fig. 2 and taught in paragraph 0057 which are ions. Also see paragraph 0084 which teaches electrical collection lead which is electrically coupled to the balloon); transferring the collected ionic energy from the ion collectors through an electrically conductive tether (12) to a storage device (battery 44 of Fig. 4B); securing the tether to a launch platform (13-16); and electrically isolating the launch platform from electrical ground (via isolator 17) (re claim 8), further comprising manipulating the altitude of the support structure with a (paragraph 0044) (re claim 10), wherein the support structure comprises an aerial platform, the aerial platform comprising at least one of an aerostat, balloon kite, helikite, tower, pole, and building (the structure 10 is a balloon kite with wings 10A and tail 10B) (re claim 11), wherein electrically isolating the launch platform comprising isolating with at least one of an electrical, mechanical, and optical isolation barrier (paragraph 0045) (re claim 12), wherein electrically isolating the platform comprises implementing at least one of rope, cable, pipe, straps, extensions, liquids, gases, material, and metamaterial configure to prevent arcing or electrical leakage (isolator 17 would necessarily be a material which would prevent electrical leakage) (re claim 13), further comprising positioning the launch platform in an area configured to provide electrical isolation to an item in the area (this would necessarily be the case as the isolator 17 would provide isolation from a nearby object through the ground) (re claim 14).

With regard to claims 15 & 17-20, Ogram, in Figures 1 & 2, discloses a system comprising: a launch platform (13-16) configured to secure a support structure supporting ionic energy collectors (balloon 10 and electrical apparatus 11 in Fig. 1 as taught in paragraph 0040 & 0041, or balloon 21 in Fig. 2 collects static electrical charge shown as negative static charges 23 in Fig. 2 and taught in paragraph 0057 which are ions. Also see paragraph 0084 which teaches electrical collection lead which is electrically coupled to the balloon); and electrical isolators (17) configured to isolate the launch platform from electrical ground (7) (re claim 15), further comprising a winch (13) configured to manipulate the altitude of the support structure (paragraph 0044) (re claim 17), wherein the support structure comprises an aerial platform, the aerial platform comprising at least one of an aerostat, balloon kite, helikite, tower, pole, and building (the structure 10 is a balloon kite with wings 10A and tail 10B) (re claim 18), wherein the electrical isolators comprise at least one of an electrical, mechanical, and optical isolation barrier (paragraph 0045) (re claim 19), wherein the electrical isolators comprise at least one of rope, cable, pipe, straps, extensions, liquids, gases, material, and metamaterial configure to (isolator 17 would necessarily be a material which would prevent electrical leakage) (re claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogram in view of McCowen (US 2016/0248345).

With regard to claims 2, 9 & 16, Ogram teaches the system and method of claims 1, 8 & 15.  
Ogram does not teach that the ion collection device comprises at least one of carbon, graphite, graphene, and silicene.  
McCowen teaches an energy collection system comprising collection fibres suspended from a support system to collect ions from the atmosphere.  It is further taught that the collection fibers may be made of any conducting material, including graphene, carbon, graphite and silicene (Abstract and paragraph 0055).
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (US 5,678,783) teaches a lighter than air support structure for ion collection in the atmosphere connected to the ground by a conductive tether.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Scott Bauer/Primary Examiner, Art Unit 2839